DETAILED ACTION
Disposition of Claims
Claims 1-20 were pending.  Claims 3 and 6 are cancelled.  Amendments to claims 1, 4, 9, 12-13, and 17-18 are acknowledged and entered.  New claim 21 is acknowledged and entered.  Claims 1-2, 4-5, and 7-21 will be examined on their merits.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20210171581A1, Published 06/10/2021.  Amendments to the specification presented on 10/18/2021 are acknowledged and entered.  
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Response to Arguments
Applicant's arguments filed 10/18/2021 regarding the previous Office action dated XXX have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented 


Specification
(Objection withdrawn.)  The objection to the abstract of the disclosure is withdrawn in light of the amendments to the abstract.

Claim Objections
(New objection.)  Claim 7 is objected to because of the following informalities:  to provide clear antecedence to claim 1, it is suggested that the recitation of “a Zaire ebolavirus (EBOV)” either be amended to read as “the Zaire ebolavirus (EBOV)” or removed from the claim.  Appropriate correction is required.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a composition comprising: an isolated glycosylated polypeptide comprising at least about 20 amino acid residues of an envelope glycoprotein of Zaire ebolavirus (EBOV), wherein the glycosylated polypeptide corresponds to one or more structural subunits of the glycoprotein; and a pharmaceutically acceptable carrier, with the proviso that the glycoprotein is not the entire glycoprotein; the composition does not include an adjuvant; the composition is administered in absence of an adjuvant, and the composition is formulated for injection.
Further limitations on the composition of claim 1 are wherein administration of the composition to a subject stimulates an innate immune response in the subject (claim 2); wherein the administration of the composition to the subject stimulates the innate immune response via a TLR4 pathway (claim 4); wherein 
Claim 13 is drawn to a method of inducing a non-specific innate immune response in a subject comprising administering an effective amount of the composition of claim 1 to the subject, thereby inducing an innate immune response. 
Further limitations on the method of claim 13 are wherein the effective amount of the composition is administered to the subject in absence of an adjuvant (claim 14); wherein the induced innate immune response comprises production of cytokines via a TLR4 pathway (claim 15); and wherein the induced innate immune response enhances expression of costimulatory molecules CD40, CD80, and CD86 on the surface of bone marrow-derived dendritic cells (claim 16).
Claim 17 is drawn to a method of producing the composition of claim 1 comprising expressing an antigen comprising the glycosylated polypeptide in Drosophila S2 cells, isolating the polypeptide, and formulating the polypeptide for injection. 
Further limitations on the method of claim 17 are wherein the method is further comprising purifying the glycosylated polypeptide using single-step immunoaffinity chromatography (IAC) prior to formulating the polypeptide (claim 18); wherein the IAC comprises an affinity column having a monoclonal antibody (claim 19); and wherein the purified glycosylated polypeptide has a three-dimensional structure 

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1-2, 4-5, 7-11, and 13-16 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to filovirus surface glycoproteins, wild type filoviruses, and methods of filovirus infection without significantly more.  This rejection is extended to include claim 12 in light of the amendments to the claim and withdrawn with respect to claims 3 and 6 in light of the cancellation of said claims.  The claims recite a composition comprising an isolated glycosylated polypeptide comprising at least about 20 amino acid residues of an envelope glycoprotein of Zaire ebolavirus (EBOV), wherein the glycosylated polypeptide corresponds to one or more structural subunits of the glycoprotein; and a pharmaceutically acceptable carrier, and a method of inducing an innate immune response in a subject comprising administering an effective amount of the composition of claim 1 to the subject, thereby inducing an innate immune response. 
With respect to the composition, this judicial exception is not integrated into a practical application because the breadth of the claim allows the envelope glycoprotein from EBOV to read upon full-length glycoproteins and fragments thereof (Volchkov VE.  virion spike glycoprotein precursor [Ebola virus]. 02/10/1999. NCBI Reference Sequence: NP_066246.1; aligns 100% with SEQ ID NO:2).  The carrier is not deleterious to the recipient (¶[0057]), and may include phosphate buffers.  As noted by the specification, EBOV generates a soluble version of the GP that is naturally truncated relative to the mature, full-length GP (¶[0006][0103]; Table 5).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is explicitly claimed that nothing that alters or increases the immunogenicity of the glycoprotein is present in the composition (instant claim 3) and the pharmaceutical carrier reasonably reads upon buffers that, while they may not occur together in nature, would not alter the structure or function of the 
With respect to the method, this judicial exception is not integrated into a practical application because the method is recited at such a high level of generality that it can reasonably read upon natural infection. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no steps which are specific to non-natural routes of administration (e.g. delivery through intramuscular injection), there are no steps which deliver non-natural amounts of virus, the composition reasonably reads upon naturally occurring viruses, and there is no desired effect that would differ from the host response found in natural infection.
It is suggested the claims be amended to read upon compositions which are not naturally occurring (e.g. compositions with adjuvants), or sequences of filoviruses which are not natural (e.g. unique antigen sequences, sequences with heterologous protein tags, etc.), or compositions which comprise components which change one or more of the proteins therein (e.g. use of an adjuvant increases the immune response to the filovirus protein).  In the method, specific steps that distinguish the method from natural infection could be noted, such as delivery through injection. 
For at least these reasons, the claims are rejected on the grounds of being drawn to non-statutory subject matter.  
Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive.
Applicant argues that the claims are patentable as they have amended the composition to be administered in the absence of adjuvant and formulated for injection.  However, these are considered to be instructions, capabilities, or intended use of the composition, and do not impart patentability to the supra, the formulation for injection can be interpreted broadly, as it would reasonably be construed the composition to be in a pharmaceutically acceptable carrier, which as defined by the specification would not alter the immunogenicity, structure, or function of the glycoprotein fragment.  Therefore, this line of argument is not persuasive, and the rejection has been maintained.  Suggestions as to how to overcome this rejection were provided for in the previous Office action and have also been provided for herein.


Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


(New rejection – necessitated by amendment.)  Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the method of claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim, as claim 1 refers to a composition and not a method.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection maintained in part and extended – necessitated by amendment.)  Claim(s) 1-2, 4-5, and 7-20 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lehrer et. al. withdrawn with respect to claims 3 and 6 in light of the cancellation of said claims and is extended to include new claim 21.
The Prior Art
Lehrer teaches filovirus subunit protein immunogens produced using a recombinant expression system in immunogenic compositions, wherein the subunit proteins include GP95, GP-FL, VP40, VP24, and NP derived from Ebola Virus and Marburg Virus (entire document; see abstract, Example 1 starting at ¶[0107].)  Lehrer teaches the immunogenic composition would comprise an acceptable carrier for use as an immunoprophylactic against Filovirus infection and the use of a therapeutically effective amount of the immunogenic composition in an acceptable carrier as a pharmaceutical composition (¶[0036]; instant claim 1).  Lehrer teaches expression of Ebola Zaire nucleoprotein (NP), glycoprotein (GP), and the small viral proteins VP24 and VP40 in Drosophila cells (¶[0107-0111]); instant claims 7, 17).  Lehrer teaches VP40 has at least one N-linked glycosylation site (¶[0124]) and GP contains at least 7 potential N-linked glycosylation sites, with 5 being in the GP1 region and 2 in the GP2 region (¶[0120]; instant claim 10).  Lehrer teaches that adjuvants are preferred, but optional in the compositions, thus meeting the limitations of instant claim 1 (¶[0052]).  Lehrer teaches that the composition would comprise the recombinant truncated surface glycoprotein of one or more Ebola viruses as active ingredients, including several other structural Filovirus proteins, in order to elicit cellular or humoral immune responses in a subject (¶[0035][0048][0050-0053][0107]; Examples 1-5; instant claims 11-14).  Residues 33-501 of SEQ ID NO:2 aligns with 100% identity to SEQ ID NOs: 1 and 10 of the Lehrer teachings (instant claims 8-9) and would inherently comprise at least the GP1 structural subunit (¶[0039]; Fig. 3; instant claim 21.)  
Lehrer teaches immunoaffinity chromatography (IAC) purification of the Ebola Zaire proteins under both reducing and non-reducing conditions (Figs. 3-5; ¶[0039-0041]; instant claim 18) using a monoclonal antibody (¶[0063-0064]; instant claim 19) in a method that its native structure is retained (¶[0003][0008][0011]; instant claim 20.)  
In regards to claims 2, 4-5, 13, and 15-16, the recitation of functional limitations, such as the composition eliciting a certain type of immune response (e.g. “non-specific” innate immune response), is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138 (CCPA 1946); In re Swinehart, 169 USPQ 226 (CCPA In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).  A patent applicant is free to recite features of an apparatus either structurally or functionally. See In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 228 (CCPA 1971) (“ [T]here is nothing intrinsically wrong with [defining something by what it does rather than what it is] in drafting patent claims.”).  Yet, choosing to define an element functionally, i.e., by what it does, carries with it a risk. As our predecessor court stated in In re Swinehart, 439 F.2d at 213, 169 USPQ at 228:
where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on

Therefore, the functional features instant claims 2, 4-5, 13, and 15-16 would be an inherent characteristic of the compositions and methods of Lehrer since the immunogenic compositions of Lehrer and the methods of delivering said composition meet all the structural limitations of the claimed immunogenic composition and methods of delivery thereof.  As Lehrer teaches the methods of delivery of the instantly claimed composition, they would inherently produce the immune responses as claimed in instant claims 13 and 15-16.  
For at least these reasons, Lehrer teaches the limitations of instant claims 1-2, 4-5, and 7-21, and anticipates the instant invention.
Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive.
Applicant argues that Lehrer fails to teach the administration of one or more “structural subunits” of the glycoprotein but not the mature glycoprotein, and wherein the composition is administered “in the absence of adjuvant.”  However, Lehrer clearly teaches the protein subunit delivered would preferably lack the C-terminal transmembrane domain to allow the truncated protein to be secreted as a soluble protein (e.g. reference claims 1, 21-22; ¶[0029][0035][0048][0050]).  Lehrer teaches the remaining truncated protein would comprise many of the immunogenic “structural subunits”, such as GP1 (¶[0039]; Fig. 3).  Applicant argues that the “GP95” protein delivered by Lehrer is a “mature glycoprotein”, but as noted in Lehrer, the membrane anchor of the glycoprotein was removed and the protein only comprised 95% of the mature protein, therefore meeting the limitations of claim 1 (See Lehrer at ¶[0108]).  Further, 
For at least these reasons, the arguments presented regarding Lehrer are not persuasive, and the rejection has been maintained.


(New rejection – necessitated by amendment.)  Claims 1-2, 4-5, and 7-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lehrer et. al. (Lehrer AT, et. al. Vaccine. 2018 May 24;36(22):3090-3100. Epub 2017 Feb 16.; hereafter “Lehrer”.)
The Prior Art
Lehrer teaches subcutaneous delivery of 10 ug of EBOV GP to mice without adjuvant (Fig. 6; Sect. 2.3).  The EBOV GP was a truncated form of the protein (aa 33-647) and was based on Zaire ebolavirus (Sect. 2.1).  Lehrer therefore teaches the limitations of instant claims 1-2, 4-5, 7, 12-16, and 21.  Aligning SEQ ID NO:2 of the instant invention with that of the GenBank Zaire EBOV accession number NC_002549, it aligns with 100% identity to amino acids (aa) 33-201 of SEQ ID NO:2 (instant claim 8) and with 100% identity to aa 33-501 of SEQ ID NO: 2 (Sect. 3.1; instant claims 9, 21; see attached NCBI BLAST alignments.)  Lehrer notes the glycosylation status of the subunit proteins was analyzed (Sect. 2.1) and the GP comprised N-linked glycosylation sites (Sect. 3.1, Fig. S1; instant claim 10).  Lehrer suggests the use of additional viral proteins, such as VP24, VP40, or NP along with GP for subunit vaccination as they may contribute to vaccine efficacy and cross-protection (p. 3091, ¶ bridging cols.; instant claim 11).  Lehrer teaches the generation of the recombinant proteins in Drosophila S2 cells, isolating the peptide, and formulating the peptide for inoculation into mice (“Materials and Methods” Sects. 2.1-2.3; instant claim 17).  Lehrer teaches purification of the glycosylated peptide using immunoaffinity chromatography (IAC) prior to mouse inoculation (Sect. 2.1; instant claim 18), wherein the IAC column is loaded with antigen+antibody complexes and the loaded column comprises the Drosophila system is able to produce proper conformation of complex viral proteins (Sect. 2.1, p. 3091, rt. col., ¶3; instant claims 19-20).    
For at least these reasons, Lehrer teaches the limitations of instant claims 1-2, 4-5, and 7-21, and anticipates the instant invention.


Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection withdrawn.)  The rejection of Claims 1-20 remain on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 7,947,286 B2 is withdrawn in light of the amendments to the claims.

(New rejection – necessitated by amendment.)  Claims 1-2, 4-5, and 7-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 7,947,286 B2 in light of Lehrer (NPL supra.)
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn towards compositions comprising glycosylated filovirus structural proteins, and the ‘286 claims are cells which express and comprise said glycosylated filovirus structural proteins.  Under broadest reasonable interpretation, said cells may be considered to be in a composition, and since the medium in which they are growing is not noted, can reasonably be interpreted as at least medium that would be conducive for cell viability, such as PBS, which is a pharmaceutically acceptable carrier.  Further, the sequences share 100% identity as noted above with the Lehrer teachings (the ‘286 patent matured from the PGPub of Lehrer noted supra.)  The composition of ‘286, the generation of the glycoproteins in the insect cells (reference claim 6), and the use to stimulate an immune response (reference claim 10) would all render the instantly claimed invention obvious.  As amended, the inclusion of structural domains would be an inherent aspect of the GP of the ‘286 claims, as the GP95 polypeptide is a truncated GP filovirus polypeptide, generated in a Drosophila S2 cell, wherein said GP95 polypeptide may be a Zaire ebolavirus, and would comprise 95% of SEQ ID NO:2.  Further, in light of the teachings of 
Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive.
Applicant argues that the ‘286 claims fail to teach or suggest a composition “wherein the glycosylated polypeptide corresponds to one or more structural subunits of the glycoprotein”.  This argument is not persuasive, as noted for reasons supra the GP95 protein is a truncated version of the glycoprotein that lacks the transmembrane domain and is shorter than the mature glycoprotein, yet would inherently still comprise at least one structural subunit of the glycoprotein.
For at least these reasons, the argument is not persuasive.

(Rejection withdrawn.)  The provisional rejection of Claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/879,668 (reference application) in view of Stevens et. al. (Stevens NE, et. al. PLoS One. 2013 Jul 23;8(7):e68895.; hereafter “Stevens”), is withdrawn in light of the amendments to the claims.  

(Rejection withdrawn.)  The provisional rejection of Claims 1-2, 6-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 16/645,417 (reference application) in view of Stevens et. al. (Stevens NE, et. al. PLoS One. 2013 Jul 23;8(7):e68895.; hereafter “Stevens”), is withdrawn in light of the abandonment of the ‘417 application.  




Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648